    Case: 1:17-cv-07180 Document #: 59 Filed: 10/02/18 Page 1 of 3 PageID #:388




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

BERTHOLD L.L.C. and
BERTHOLD DIRECT CORP.,

                       Plaintiffs,

        v.                                             Civil Action No.: 1:17-cv-07180

TARGET CORPORATION,                                    Honorable Robert M. Dow, Jr.

                       Defendant.


               AGREED STIPULATION OF DISMISSAL WITH PREJUDICE
        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties to this case stipulate that they have

agreed to dismissal of all claims in this action WITH PREJUDICE with each party bearing its own

fees and costs as agreed to by settlement. The Parties submit herewith the Proposed Dismissal

Order attached hereto as Exhibit A.

        IT IS SO STIPULATED this 2nd day of October 2018.
 Berthold L.L.C. and Berthold Direct Corp.                Target Corporation

 By:    /s/ Peter S. Lubin                                By: /s/ Peter M. Routhier
       Peter S. Lubin                                         Peter M. Routhier

 Peter S. Lubin                                           Peter M. Routhier
 DiTommaso Lubin Austermuehle, P.C.                       Faegre Baker Daniels, LLP
 17W220 22nd Street, Suite 410                            2200 Wells Fargo Center
 Oakbrook Terrace, IL 60181                               90 South Seventh Street
                                                          Minneapolis, MN 66402-3901
Case: 1:17-cv-07180 Document #: 59 Filed: 10/02/18 Page 2 of 3 PageID #:389




    EXHIBIT A
    Case: 1:17-cv-07180 Document #: 59 Filed: 10/02/18 Page 3 of 3 PageID #:390




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BERTHOLD L.L.C. and
BERTHOLD DIRECT CORP.,

                     Plaintiffs,

      v.                                             Civil Action No.: 1:17-cv-07180

TARGET CORPORATION,                                  Honorable Robert M. Dow, Jr.

                     Defendant.


                                    [PROPOSED] ORDER
      Pursuant to settlement and stipulation of the parties, all claims in this action are dismissed

WITH PREJUDICE with each party bearing its own fees and costs.

DONE and ORDERED this ____ day of October, 2018.


                                                     _____________________________
                                                     ROBERT M. DOW, JR.
                                                     UNITED STATES DISTRICT JUDGE
